Stephens, J.
1. A written transfer by the payee of a promissory note in which title to personalty is reserved as security for the payment of the note carries with it a transfer to the transferee of the title to the property. This is true although the indorsement is in blank. Jordan Mercantile Co. v. Brooks, 149 Ga. 157 (99 S. E. 289); Hooper v. Bank of Hiawassee, 29 Ga. App. 459 (116 S. E. 32).
2. This being a suit by such a transferee against the maker, to recover in trover the personalty referred to, and the defendant having set up in his plea a failure of consideration, and it appearing that he was in possession of the property at the commencement of the action, no demand was necessary. Civil Code (1910), § 4483; Muse v. Wright, 103 Ga. 783 (30 S. E. 662).

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.

McClure & McClure, W. D. Mann, for plaintiff in error.
Norman Shattuclc, Rosser & Shaw, contra.